Citation Nr: 9928479	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	What evaluation is warranted for the period from November 
1, 1996, for aphasia with paraphasia due to a cerebral 
vascular accident.

2.	What evaluation is warranted for the period from November 
1, 1996, for right lower extremity weakness due to a cerebral 
vascular accident.

3.	What evaluation is warranted for the period from November 
1, 1996, for residuals of a new cerebral vascular accident 
with weakness of the right upper extremity (dominant). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to February 
1944.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

The Board observes that the veteran is appealing the original 
assignment of disability evaluations following awards of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991).  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the issues on appeal are to be styled as 
indicated on the cover page.

The veteran, through his representative, has also raised the 
issues of entitlement to special monthly compensation based 
on the need for housebound benefits and/or the aid and 
attendance of another person.  He also has raised the issues 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a hearing loss secondary to a cerebral vascular accident; 
and entitlement to an increased evaluation for anxiety.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.


REMAND

Initially, the Board observes that volume one of the claims 
file is in dire need of repair.  In this regard, that claims 
folder contains far too many documents for a single folder, 
the flaps of the folder itself are torn or loose from the 
main body, numerous VA and service medical treatment records 
are loose in the folder (never having been securely placed in 
the file), and many documents are in danger of being lost or 
misplaced due to the shear volume of material being placed in 
a single folder.  Accordingly, in order preserve the 
integrity of the appellant's record, corrective action must 
be initiated at once.

Turning to the merits of the claims themselves, the Board 
finds that additional development is in order with respect to 
the veteran's claims of entitlement to increased evaluations 
for residuals of a new cerebral accident with weakness of the 
right upper extremity, aphasia with paraphasia due to a 
cerebral vascular accident, and right lower extremity 
weakness due to a cerebral accident.  These disorders have 
been respectively evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8009, 8210, 8514, 8520 (1998).
 
After a careful review of the veteran's claims files and of 
the November and December 1996 VA examinations, the Board is 
of the opinion that the examination reports are inadequate, 
and that additional clinical data is needed.  In this 
respect, the aforementioned VA examinations do not contain a 
thorough consideration of the veteran's symptomatology in 
relation to the applicable diagnostic criteria for evaluating 
the disorders at issue.  While the examiner noted that the 
appellant was weak, no opinion was offered quantifying the 
degree of 10th cranial nerve motor or sensory impairment or 
paralysis, quantifying the degree of radial nerve motor or 
sensory impairment or paralysis, or quantifying the degree of 
sciatic nerve motor or sensory nerve impairment or paralysis.  
Moreover, no opinion was offered as to how these disorders 
affect the appellant's daily activities, or the degree to 
which they are manifested by pain or fatigue.  Hence, the RO 
should schedule the veteran for new examinations of the 
peripheral nerves, cranial nerves, and diseases/injuries of 
the brain and VA examiners must address the applicable 
diagnostic criteria for  each of the disorders currently on 
appeal.  Therefore, further action necessary before entering 
a final appellate decision with respect to the claims on 
appeal.

Accordingly, this case is REMANDED for the following action:

1.  The RO shall repair volume one of the 
veteran's claims folder by replacing that 
volume with at least two volumes.  If 
more are necessary, the RO should use 
more.  Folders should not be expanded 
with duct tape, etc.  All of the 
veteran's records must be secured into 
the volumes with "Acco" or like type 
fasteners.  Temporary files must be 
incorporated with the permanent files.

2.  The veteran should be scheduled for 
VA examinations of the peripheral nerves, 
cranial nerves, and diseases/injuries of 
the brain.  All necessary evaluations, 
tests, and studies deemed appropriate 
should be performed.  The purpose of 
these examinations is to determine the 
current severity of his residuals of a 
new cerebral accident with weakness of 
the dominant, right upper extremity, 
aphasia with paraphasia due to a cerebral 
vascular accident, and right lower 
extremity weakness due to a cerebral 
accident.  In evaluating these disorders, 
these examinations must include 
consideration of the diagnostic criteria 
under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8009, 8210, 8514, 8520 (1998).  
Since it is important that each 
disability be viewed in relation to its 
history, the veteran's claims folders and 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examinations.   The examination reports 
should be typed.

3.	For these examinations the appellant 
must be given adequate notice, to include 
advising him of the consequences of 
failure to report for the examinations.  
If he fails to report for the 
examinations, this fact should be noted 
in the claims folders and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folders.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

Upon completion of the above development, the RO should 
readjudicate the issues on appeal in light of all of the 
evidence of record.  If any determination remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case and be given an 
opportunity to respond.  The purpose of this REMAND is to 
protect the appellant's right to due process and to fulfill 
the duty to assist.  The Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


